Exhibit 10.1
FIRST ADDENDUM TO LOAN AGREEMENT
This First Addendum to Loan Agreement (“Addendum”) is made effective as of the
1st day of February, 2011 between MLIC Asset Holdings LLC, Federation Bank and
Washington State Bank (collectively, the “Lender”) and Iowa Renewable Energy,
LLC (“Borrower”).
RECITALS:

A.  
The Lender and the Borrower entered into that certain Loan Agreement, dated
September 1, 2010 (the “Loan Agreement”).
  B.  
As of February 1, 2011, there was owed on the Note the principal balance of
$0.00, accrued interest in the amount of $0.00, totaling $0.00, plus interest
continuing to accrue on the unpaid principal balance in the amount of $0.00 per
day.
  C.  
The Lender and the Borrower wish to amend the Loan Agreement pursuant to the
terms of this Addendum and extend the Maturity Date of the Note pursuant to the
terms of a note modification agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein it is agreed:

1.  
All terms not otherwise defined in this Addendum shall have the meaning given to
such term in the Loan Agreement. The recital paragraphs are hereby incorporated
as though fully set forth in this Addendum.
  2.  
Notwithstanding the execution of the Loan Agreement or any Addendum thereto, or
the delivery of all documents in furtherance thereof, this Addendum becoming
effective shall be subject to the timely satisfaction of the following
conditions precedent:

  (a)  
No Event of Default or event which will mature into an Event of Default, shall
have occurred and be continuing.
    (b)  
The Borrower shall have delivered the Loan Documents and the agreements listed
below, each of which shall be in a form and content satisfactory to the Lender,
executed by the parties specified therein, and all other documents,
certificates, opinions and statements requested by the Lender:

  (i)  
This Addendum.
    (ii)  
A note modification agreement pursuant to which the Maturity Date is extended to
January 2, 2012 (the “Note Modification”).

  (c)  
The Borrower shall have paid the Lender an extension fee of $2,500.00.

3.  
Upon satisfaction of all of the conditions set forth in Paragraph 2 above,
(i) the Note Modification shall be accepted by the Lender and deemed to be in
full force and effect, and (ii) the Loan Agreement shall be deemed to be
modified as follows:

  (a)  
Section 8.10.1 of the Loan Agreement is hereby deleted and the following new
Section 8.10.1 is substituted in lieu thereof:

  8.10.1  
The Borrower’s Tangible Net Worth shall not be less than Five Million Dollars
($5,000,000.00) at any time.

First Addendum to Loan Agreement

 

 



--------------------------------------------------------------------------------



 



4.  
The Borrower does hereby release and forever discharge the Lender and their
officers, agents and employees, successors and assigns from all causes of
action, suits, claims and demands of every kind and character, known or unknown,
without limit, including any action in law or equity, which the Borrower has or
may ever have had against the them, if the circumstances, or any part of the
circumstances, giving rise to such cause of action, suit, claim or demand
occurred prior to the date of this Addendum.

5.  
Except as modified by this Addendum, all the terms and conditions of the Loan
Agreement, as amended, shall remain unchanged and in full force and effect.

6.  
This Addendum may be executed in one or more identical counterparts, which, when
executed by all parties, shall constitute one and the same agreement.

7.  
The Loan Agreement, as amended, embodies the entire agreement and understanding
between the Borrower and the Lender with respect to the subject matter thereof
and supersedes all prior agreements and understandings among such parties with
respect to the subject matters thereof.

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.
THIS NOTICE ALSO APPLIES TO ANY OTHER CREDIT AGREEMENTS (EXCEPT CONSUMER LOANS
OR OTHER EXEMPT TRANSACTIONS) NOW IN EFFECT BETWEEN YOU AND THIS LENDER.
IN WITNESS WHEREOF, the parties have executed this Addendum as of the day and
year first above written.

                          BORROWER:       LENDER:    
 
                        Iowa Renewable Energy, LLC       MLIC Asset Holdings
LLC, a Delaware limited liability company    
 
                        By   /s/ Michael J. Bohannan       By:   Transmountain
Land & Livestock Company,    
 
                            Name Michael J. Bohannan           a Montana
corporation, its Manager    
 
  Its President                    
 
                       
 
              By:   /s/ Michael Wilson    
 
                 
 
Name: Michael Wilson    
 
                  Title:   Vice President    

            Federation Bank
      By:   /s/ Terry M. Engelken         Name Terry M. Engelken        Its
Senior Vice President   

            Washington State Bank
      By:   /s/ Steven A. Bohn         Name Steven A. Bohn        Its Executive
Vice President     

First Addendum to Loan Agreement

 

2